t c memo united_states tax_court richard d green and hae k han petitioners v commissioner of internal revenue respondent docket no 12955-07l filed date richard d green and hae k han pro sese andrew m stroot for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether to sustain the decision by respondent to proceed with collection relating to petitioners’ and tax_liabilities findings_of_fact in date petitioners untimely filed their and joint federal_income_tax returns and reported among other items the following information year estimated_tax payments tax withheld overpayment balance due 2dollar_figure dollar_figure big_number big_number big_number big_number -- big_number dollar_figure big_number big_number big_number checks in the amounts of the balances due accompanied the and returns this amount includes a dollar_figure tax payment petitioners made by check on date petitioners’ return for which petitioners received a month extension was filed date respondent treated petitioners’ reporting of the dollar_figure overpayment overpayment as a refund claim refund claim and on date respondent’s philadelphia service_center issued letter 105c claim disallowance letter in the letter respondent denied the refund claim because the return was not filed within years of the return’s due_date on date respondent’s wheaton maryland office issued letter 1058a final notice_of_intent_to_levy and notice of your right to a hearing relating to petitioners’ and unpaid tax_liabilities petitioners sent a letter dated date to respondent’s philadelphia service_center requesting reconsideration of their refund claim in a letter dated date to respondent’s wheaton maryland office petitioners requested abatement of penalties relating to through on date petitioners sent respondent’s wheaton maryland office an addendum to petitioners’ february letter in the addendum ms han stated that from to she was pursuant to sec_6511 financially disabled and involved in a discrimination and wrongful termination lawsuit she also stated that she had not authorized anyone to conduct her financial affairs on date respondent received petitioners’ form request for a collection_due_process_hearing in which petitioners disputed the proposed levy and requested a hearing relating to and petitioners on date faxed respondent a letter dated date from lawrence j carroll a clinical psychologist in the letter mr carroll stated that from to ms han suffered an episode of major depressive disorder that prevented ms han from managing her financial affairs unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended on date settlement officer william debeau held a face-to-face hearing with petitioners during which petitioners disputed the disallowance of the refund claim petitioners stated that they intended to apply the dollar_figure tax payment ie which was reported on petitioners’ return as part of the estimated_tax payments to their tax_liability petitioners also renewed their assertion of ms han’s financial disability and request for reconsideration of the refund claim respondent on date applied the dollar_figure tax payment to petitioners’ tax_liability and on date issued a notice_of_determination concerning collection action s under sec_6320 and or initial determination sustaining the collection activity relating to and the initial determination stated that the overpayment had been forfeited because petitioners did not claim the refund within the three year time frame to do so in a letter dated date petitioners requested a new notice_of_determination because the initial determination did not address the financial disability claim pursuant to petitioners’ request respondent on date held another face-to-face hearing solely to discuss the financial disability issue at the hearing respondent gave petitioners a letter rescinding the initial determination and granting petitioners’ request for a new determination on date respondent issued a second notice_of_determination final_determination denying petitioners’ appeal relating to the proposed levy and rejecting ms han’s claim of financial disability respondent cited ms han’s active_participation in her lawsuit as evidence of her ability to handle her financial affairs and stated that richard d green her husband could have prevented loss of the overpayment by timely filing their return on date petitioners while residing in maryland filed a petition with this court seeking review of the final_determination opinion petitioners contend that in determining whether to sustain the levy notice respondent erred in refusing to accept the overpayment as a collection alternative respondent contends that this court does not have jurisdiction to review respondent’s denial of petitioners’ refund claim pursuant to sec_6330 our jurisdiction is defined by the scope of respondent’s determination see 125_tc_14 respondent rescinded the initial determination because of its failure to address the refund claim the january hearing was scheduled to discuss that claim and petitioners’ request for a new determination was granted to allow respondent to address the claim in short the refund claim is an integral part of the final_determination and thus the proper and a permissible subject of our review we further conclude that petitioners are not entitled to a refund of the overpayment as a collection alternative a claim_for_refund of an overpayment is required to be filed within years of the time the relevant return was filed sec_6511 petitioners filed their return and refund claim simultaneously thus petitioners’ refund claim was timely if a refund claim is filed within the 3-year period the refund is limited to the amount of tax paid within the 3-year period plus the period of any extension of time for filing the return immediately preceding the claim sec_6511 because petitioners’ return was filed date and petitioners received a 6-month extension of time to file petitioners are entitled to a maximum refund of the amount of tax paid between date and date during thi sec_2 if the underlying tax_liability is at issue we review the commissioner’s administrative determination de novo 114_tc_176 if however the underlying tax_liability is not at issue we review the commissioner’s administrative determination for an abuse_of_discretion 114_tc_604 we need not decide which standard of review is applicable because respondent prevails under either standard period petitioners did not make any_tax payments relating to thus petitioners are not entitled to a refund petitioners contend that pursuant to the financial disability exception of sec_6511 the period of limitation was suspended from through the running of the period of limitation may indeed be suspended while the taxpayer is financially disabled sec_6511 an individual will not however be considered financially disabled unless proof of a medically determinable physical or mental impairment is provided in such form and manner as the commissioner may require sec_6511 more specifically the commissioner requires a written_statement from a physician revproc_99_21 sec_4 1999_1_cb_960 ms han however did not establish that she was financially disabled in addition she was treated by a clinical psychologist not a physician and thus could not and did not provide the requisite documentation accordingly respondent may proceed with the proposed collection action contentions we have not addressed are irrelevant moot or meritless for purposes of the financial disability exception of sec_6511 only chiropractors and doctors of medicine osteopathy dental medicine podiatric medicine and optometry are considered physicians see u s c sec 1395x r to reflect the foregoing decision will be entered for respondent
